Case:18-01896-ESL13 Doc#:30 Filed:12/19/18 Entered:12/19/18 11:26:34              Desc: Main
                           Document Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT O PUERTO RICO


        IN RE:

        JOSE O. GOMEZ APONTE                        CASE NO.: 18-01896 ESL

        DEBTOR(S)                                   CHAPTER 13



                                   MOTION TO DISMISS

 TO THE HONORABLE COURT:

       COMES NOW, Puerto Rico’s Administration for Child Support (hereinafter

 ASUME), as Creditor in the present bankruptcy case, through the undersigning

 attorney, and hereby respectfully STATES and PRAYS:

    1. Debtor José O. Gómez Aponte filed for bankruptcy under Chapter 13 on April 9,

       2018.

    2. ASUME appeared as Creditor for a pre-petition amount of $11,871.11, accrued

       under child support case No. 0321153. (Claim 10-1)

    3. The Chapter 13 Plan was confirmed on October 2, 2018. (Docket 26)

    4. However, Debtor has failed to comply with his ongoing obligation, to this day

       owing a total of $1,292 in post-petition DSO, arrears that will increase to $1,615 if

       Debtor further fails to make the payment pertaining to the current month of

       December 2018. See, ASUME Debt Certification and Payment History, Exhibit 1.

    5. Section 1307(c)(11) of the Bankruptcy Code provides cause for dismissal for

       “failure of the debtor to pay any domestic support obligation that first becomes

       payable after the date of the filing of the petition”.



                                               1
Case:18-01896-ESL13 Doc#:30 Filed:12/19/18 Entered:12/19/18 11:26:34             Desc: Main
                           Document Page 2 of 3


    6. In view of the post-petition arrears and the significant public policy involving

       timely payment of child support, ASUME requests that this Honorable Court

       orders the dismissal of the present bankruptcy case.

    7. Debtor is not an active member of the United States Armed Forces. See, Status

       Report, Exhibit 2.

 WHEREFORE, ASUME respectfully prays and requests this Honorable Court considers

 the above stated and GRANTS the remedy here requested by ordering the dismissal of

 the present bankruptcy case.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico this 19th day of December, 2018.

 I HEREBY CERTIFY: that on this same date I have electronically filed the foregoing with
 the Clerk of the Court using the CM/ECF system which will send notification of such
 filing to all registered parties, including Trustee José R. Carrión Morales, and Debtor’s
 Attorney, Roberto Figueroa Carrasquillo, Esq. I further certify that a true and exact copy
 of the present document has been sent via US Mail to Debtor’s address of record: 4828
 Roosevelt Boulevard, Philadephia PA, 19124.


                                              /S/MYRIAM HERNANDEZ-LUCENA, ESQ.
                                                              USDC-PR NO.: 230908
                                                                      PO BOX 71316
                                                         SAN JUAN, PR 00936-8416
                                                      TEL. (787) 767-1500, EXT. 2813
                                                                 FAX. (787) 772-9352
                                                       mhernandez2@asume.pr.gov



     Notice: Within thirty (30) days after service as evidenced by the
     certification, and an additional three (3) days pursuant to Fed. R. Bank. P.
     9006(f) if you were served by mail, any party against whom this paper has
     been served, or any other party to the action who objects to the relief
     sought herein, shall serve and file an objection or other appropriate
     response to this paper with the clerk’s office of the United States

                                             2
Case:18-01896-ESL13 Doc#:30 Filed:12/19/18 Entered:12/19/18 11:26:34                  Desc: Main
                           Document Page 3 of 3


     Bankruptcy Court for the District of Puerto Rico. If no objection or other
     response is filed within the time allowed herein, the paper will be deemed
     unopposed and may be granted unless: (i) the requested relief is forbidden
     by law; (ii) the requested relief is against public policy; or (iii) in the opinion
     of the court, the interest of justice requires otherwise.




                                                3
